DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-34, 39-44 are pending.
This action is Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 39, 43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21, 45, 47 of copending Application No. 17/226,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more generic claimed than the co-pending application. This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The facts are that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the instant application being examined and, therefore, a patent to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 21, 39, 43 are objected to because of the following informalities: Claim 21 limitations of “generate an optimized pathway”…to the end of the claim are objected for the indentations, as these limitations appear should all be indented as functional limitations that the processor is configured to achieve. In addition, any of the limitations claimed in active verse should be amended to passive verse such as “receiving, generating, providing. Similarly to claim 21, claim 39 limitations “identify” and beyond also appear to be indented incorrectly and likewise should be indented under the processor limitations. Also, claim 39 active verse should be amended to passive verse like claim 21. Similarly to claim 21, claim 43 limitations “identifying” and beyond also appear to be indented incorrectly and likewise should be indented under the processor limitations. Also, claim 43 active verse should be amended to passive verse like claim 21.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities: The claims fail to conform with MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” As the claim(s) contain additional periods, or does not end in a period the claim(s) is objected to.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34, 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the starting state" in “generate an optimized pathway” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the starting state" in “generate an optimized pathway” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the starting state" in “generate an optimized pathway” limitation.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 40, the limitations “wherein the processor is further configured to: provide the updated CGM trend as an input to the insulin computer; determine, by the processor, at least one updated behavior output based on the updated CGM trend; and provide the at least one updated behavior output to the user” renders the claim indefinite. The claim refers to structure of “the insulin computer” which lacks proper antecedent basis. It is unclear what structures from claim 39 are meant to be further limited here for the additional functions. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (Davis, US 2017/0220751).
Regarding claim 21, Davis teaches a system for providing glucose trend based behavior outputs for treatment of a glucose based condition, the system comprising: 
a continuous glucose monitoring (CGM) device configured to output a plurality of glucose readings based on analyzing a bodily fluid over a period of time (see entire document, especially Figures 30-31, [0094]-[0095], [0467]; [0444]-[0445] subcutaneous sensor/device); 
a memory configured to store the plurality of glucose readings (see entire document, especially Figures 30-31 [0237], [0449], [0459]); and 
a processor (see entire document, especially Figures 30-31, [0448]-[0450], [0454]-[0457]) configured to: 
determine a CGM trend based on a change in the plurality of glucose readings output by the CGM device and/or stored in the memory, wherein the CGM trend is determined using a 
determine at least one behavior output based on the CGM trend and at least one additional factor, the at least one behavior output comprising insulin intake information (see entire document, especially Figures 8, 12 15, [00152]-[0183] machine learning using the claimed inputs to generate the claimed outputs. see also inputs [0183]+, outputs [0252]+);
provide the at least one behavior output to a user (see entire document, especially Figure 15, outputs [0252]+);
generate an optimized pathway to reach an ideal state based on one or more user vectors and the starting state, the optimized pathway comprising one or more adjustments to the one or more user vectors wherein the one or more adjustments comprise a medication adjustment, a food consumption adjustment, and an exercise value (see entire document, especially [0016], [0128], Figure 12A-15); and
provide the optimized pathway to the user via a graphical user interface (GUI) for treatment of the glucose condition using the adjustments to the one or more user vectors (see entire document, especially Figure 8, 12A-15);
receiving an updated CGM trace over a second period of time using the CGM device by sensing an updated concentration of glucose within bodily fluid obtained during the second period of time (claim reasonably reads on operating the algorithm over time, i.e. a next iteration of the determination process, see Figure 24); 

providing the updated optimized pathway to the user via the GUI (claim reasonably reads on operating the algorithm over time, i.e. a next iteration of the determination process, see Figures 12A-15).
Regarding claim 22, Davis teaches wherein the CGM device is further configured to output a subsequent glucose reading, based on the bodily fluid, after the period of time and wherein the processor is further configured to determine an updated CGM trend based on the subsequent glucose reading (claim reasonably reads on operating the algorithm over time, i.e. a next iteration of the determination process, see rejection of claim 21).
Regarding claim 23, Davis teaches wherein the insulin intake information further comprises of at least one behavior output corresponds to at least one behavior category selected from whether insulin is needed, how much insulin is needed, whether glucose is needed, how much glucose is needed, whether food consumption is needed, how much food consumption is needed, whether exercise is needed, or how much exercise is needed (see entire document, especially Figure 15, [0181]-[0182]).  
Regarding claim 24, Davis teaches wherein the at least one behavior output categories is selected based on a type of the one additional factor (see entire document, especially Figures 8, 12 15, [00152]-[0183] machine learning using the claimed inputs to generate the claimed outputs. see also inputs [0183]+, outputs [0252]+).  

Regarding claim 26, Davis teaches wherein the dietary information comprises an insulin to carbohydrate ratio (see entire document, especially [0143], [0217], [0220], [0299], [0306], [0330], [0388]-[0389], [0400], [0426]).
Regarding claim 27, Davis teaches wherein the at least one additional factor comprises exercise information (see entire document, especially [0099]-[0100], [0167], [0179], [0187], [0195]).
Regarding claim 28, Davis teaches wherein the exercise information may comprise at least one of caloric information, heart rate information, duration of exercise, intensity of exercise, or strain on body (see entire document, especially [0099]-[0100], [0167], [0179], [0187], [0195]).
Regarding claim 29, Davis teaches wherein the at least one additional factor comprises information regarding a previous insulin dose (see entire document, especially [0044] insulin dose recommendations based on history and other input variables [0201] In other words, the system can learn what a user means when the user enters a statement of meal composition into the decision-support application/functionality. For example, if the user terms a meal "high carb", the system can learn from the glucose response and data about delivered insulin (if available), in combination with the meal data, what the user considers "high carb". [0204], [0224], [0275], [0299]).
Regarding claim 30, Davis teaches wherein the at least one additional factor comprises a glucose level (see entire document, especially [0194], [0218], [0305]).

Regarding claim 32 Davis teaches wherein a hypoglycemia episode within a threshold amount of time causes a behavior output in an insulin recommendation behavior category to be more conservative in comparison to the behavior output in the insulin recommendation behavior category without the hypoglycemia episode within the threshold amount of time (within a threshold amount of time interpreted to read on an instantaneous time where threshold is met or duration after alarm condition met and alert unheeded by user, see entire document, especially [0281] In a subsequent phase, i.e., phase 2, shown by reference numeral 453, phase 1 may be enhanced, e.g., by allowing hypoglycemia predictions to occur, and causing alarms when such conditions are present or likely to occur. If such alarms go unheeded, a phase 2 system may cause a reduction or cessation of insulin if the user's glucose level is below a threshold. [0282] In particular, the system may cause insulin reduction or cessation at low glucose levels, and insulin dosing at high glucose levels. However, due to glucose variability at meal times, bolusing at such times may be performed manually. [0287] The "do" portions of the steps may then be enabled to perform one or more functions within a system for phased therapeutic control, e.g., as noted with 
Regarding claim 33, Davis teaches wherein the processor comprises a machine learning model configured to output the at least one behavior output based on one or more past behavior outputs and a corresponding change in a past CGM trend (see entire document, especially Figures 8, 12 15, [00152]-[0183] machine learning using the claimed inputs to generate the claimed outputs. see also inputs [0183]+, outputs [0252]+).
Regarding claim 34, Davis teaches wherein the at least one behavior output is provided to the user using at least one of the CGM monitor, an electronic device, or an application (see entire document, especially Figures 30-31, [0013], [0026], [0098], [0111]-[0118]).

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the drawings, specification, and claims filed 11/3/2021.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments; the objection is withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments; the objection is withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered; new objections are raised.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C 112(b) have been fully considered and are partially persuasive due to the amendments to the claims. However, the amendments have necessitated new grounds. In addition, claim 40 still refers to the insulin computer which is not a structure of the claimed system.
Applicant’s arguments regarding the rejections of the claim in view of prior art have been fully considered and are partially persuasive due to the amendments to the claims. However, the rejections remain for claim 21 and dependent claims as presented above necessitated by the amendments to the claims and still reasonably are taught by the teachings of Davis.

Allowable Subject Matter
Claims 39-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record teaches similar concepts being claimed including usage of machine learning and some of the related parameters claimed as inputs, and teaches the claimed output: .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791